Citation Nr: 1030372	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently assigned a 20 percent disability evaluation.

2.  Entitlement to a higher initial rating for peripheral 
neuropathy of the right lower extremity, currently assigned a 10 
percent disability evaluation.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to September 
1953 and from February 1956 to February 1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 2007 and November 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The July 2007 rating decision 
granted service connection for peripheral neuropathy of the right 
lower extremity and assigned a 10 percent disability evaluation 
effective from May 9, 2007, but denied an increased evaluation 
for diabetes mellitus.  The November 2009 rating decision also 
denied entitlement to TDIU.  The Veteran appealed those decisions 
to BVA, and the case was referred to the Board for appellate 
review.  

A hearing was held on May 12, 2010, in Waco, Texas, before the 
undersigned Acting Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file. 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased evaluation for diabetes 
mellitus and entitlement to a higher initial rating for 
peripheral neuropathy of the right lower extremity will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's TDIU claim has been obtained.

2.  The Veteran currently has the following service-connected 
disabilities:  dumping syndrome and peptic ulcer disease status 
post subtotal gastrectomy (60%); coronary artery disease and 
status post coronary artery bypass grafting and pacemaker 
placement (60%); diabetes mellitus (20%); bilateral hearing loss 
(10%); tinnitus (10%); hypertension (10%); peripheral neuropathy 
of the left lower extremity (10%); peripheral neuropathy of the 
right lower extremity (10%); diabetic retinopathy (0%); and 
erectile dysfunction (0%).  His combined service-connected 
evaluation is 90 percent.

3.  The Veteran's service-connected disabilities have been shown 
to render him unemployable.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria 
for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.321, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must inform the claimant about the information 
and evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board grants the Veteran's claim for 
TDIU, and therefore, the benefit sought on appeal has been 
granted in full.  Accordingly, without determining whether the 
duty to notify and to assist requirements have been met in this 
case, no harm or prejudice to the Veteran has resulted here.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92. 

Law and Analysis

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a 
total rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by reason 
of his service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with his 
education and occupational experience.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, but 
not to his or her age or the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating set 
forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the 
Director, Compensation and Pension Service, for extraschedular 
consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from 
granting a total rating under section 4.16(b) because the 
authority to grant such a rating is vested specifically in the 
Director, Compensation and Pension Service.  Should the Board 
find that a case it is reviewing on appeal is worthy of 
consideration under section 4.16(b), the Board may remand the 
case to the RO for referral to the Director, Compensation and 
Pension Service, but the Board may not grant a total rating in 
the first instance. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(noting that Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is required); 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, 
the decision by the RO whether to refer a case to the Director 
for extra-schedular consideration is an adjudicative decision 
subject to review by the Board and the United States Court of 
Appeals for Veterans Claims (Court).

For a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places the 
claimant in a different position than other veterans with the 
same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The question 
is whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
find employment. See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).

At the outset, the Board acknowledges that the Veteran did not 
submit a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  Applicable law provides 
that a specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).   However, the Court has recently held that, 
if the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
this case, the Veteran has filed other claims for increased 
evaluations and asserted that he was unemployable due to those 
disorders.  Moreover, the Veteran has actually perfected his 
appeal for the issue of entitlement to TDIU.  Therefore, the 
Board has jurisdiction to address the claim.  The Board further 
notes that the regulation states that a specific form must be 
submitted in order for benefits to be "paid."  However, it does 
not explicitly state that entitlement to the benefit cannot be 
adjudicated or established.  

In this case, the Veteran is currently assigned a 60 percent 
disability evaluation for his dumping syndrome and peptic ulcer 
disease status post subtotal gastrectomy; a 60 percent disability 
evaluation for coronary artery disease; a 20 percent disability 
evaluation for diabetes mellitus; a 10 percent disability 
evaluation for bilateral hearing loss; a 10 percent disability 
evaluation for tinnitus; a 10 percent disability evaluation for 
hypertension; a 10 percent disability evaluation for peripheral 
neuropathy of the left lower extremity; a 10 percent disability 
evaluation for peripheral neuropathy of the right lower 
extremity; a noncompensable evaluation for diabetic retinopathy; 
and, a noncompensable evaluation for erectile dysfunction.  His 
combined evaluation is 90 percent.  As such, the ratings assigned 
for the Veteran's service-connected disabilities do meet the 
minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Moreover, the Board notes that the Veteran is unemployed.   In 
this regard, the Veteran has indicated that he stopped working in 
1992.  The October 2009 VA examiner also noted that the Veteran 
had retired from the postal service.  

In addition, the medical evidence suggests that the Veteran's 
service-connected disabilities are severe enough to render him 
unemployable.  In this regard, the May 2007 VA examiner reviewed 
the Veteran's claims file and medical history, and in pertinent 
part, noted that he had undergone a coronary artery bypass in 
1998 and had a pacemaker implanted twice in 2001.  The Veteran 
had been hospitalized four to five times in recent years, and he 
was specifically hospitalized in January 2007 for congestive 
heart failure.  The Veteran reported having chest pain, chronic 
dyspnea, and significant fatigue, and stated that that his 
cardiac problems limited him.  In particular, he indicated that 
he was unable to do very much of anything because he becomes 
short of breath.  The examiner even noted that the Veteran had 
significant dyspnea walking at a slow pace from the parking lot 
to the hospital and elected not to send him for an exercise 
tolerance test due to his recent history of hospitalization for 
congestive heart failure and his difficulty with balance.  
Similar findings were also reported at the time of the April 2008 
VA examination.  

In addition, the October 2009 VA examiner reviewed the claim 
files and the Veteran's medical history and performed a physical 
examination.  The examiner listed the Veteran's service-connected 
disabilities and indicated that the Veteran had nonservice-
connected diagnoses of obstructive sleep apnea, tricuspid and 
mitral valve regurgitation, degenerative joint disease of the hip 
s and knees, hypothyroidism, and hyperlipidemia.  The examiner 
commented that the Veteran's service-connected heart disease is 
the major reason for his impaired function due to lack of energy 
and stamina and stated that peripheral neuropathy and heart 
disease both contributed to poor stamina upon standing and 
walking.  The examiner also observed that the Veteran had been a 
communication and personnel officer as well as a recruiter in the 
Army and that he was a postmaster when he retired.  As previously 
noted, consideration may be given to a veteran's previous work 
experience. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The October 2009 
VA examiner believed that the Veteran would not be able to 
sustain any of the aforementioned jobs because of his limited 
functional capacity due to his heart condition, diabetes, and 
peripheral neuropathy.  As such, the physician specifically 
contemplated the Veteran's service-connected coronary artery 
disease, peripheral neuropathy, and diabetes mellitus without 
regard to his nonservice-connected disabilities and concluded 
that the Veteran was incapable of performing the physical and 
mental acts required by employment.  

The Board notes that there is no medical evidence to the contrary 
of the October 2009 VA examiner.  A May 2009 VA examiner did 
state that the Veteran's diabetes mellitus did not have any 
effect on his occupational functioning.  However, the examiner 
considered only one of the Veteran's service-connected 
disabilities and did not provide an opinion as to whether any of 
his other service-connected disabilities or the combination 
thereof rendered him unemployable.  Therefore, the Board finds 
that there is reasonable doubt as to whether the Veteran is 
unemployable due to his service-connected disabilities.

To the extent that there is any reasonable doubt, that doubt will 
be resolved in the Veteran's favor.  Based on the evidence of 
record, the Board finds that the Veteran is unemployable due to 
his service-connected disabilities.  Accordingly, the Board 
concludes that TDIU is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a total disability evaluation based upon individual 
unemployability due to service-connected disabilities is granted.


REMAND

Reasons for Remand:  To obtain additional treatment records and 
to afford the Veteran VA examinations.  

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

In this case, the Veteran was afforded a VA examination in May 
2007 in connection with a claim for service connection for 
peripheral neuropathy of the right lower extremity and again in 
May 2009 in connection with his claim for a higher initial 
evaluation for that disability.  However, he testified at his May 
2010 hearing that his disorder had worsened since his last 
examination.  In particular, the Veteran stated that he has 
burning, tingling, numbness, and swelling in his right leg. He 
also indicated that he has difficulty walking and that he was 
given a walker in October 2009, which would have been 
approximately five months after his most recent examination.  
VA's General Counsel has indicated that, when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the purpose of 
ascertaining the current severity and manifestations of the 
Veteran's service-connected peripheral neuropathy of the right 
lower extremity.

Moreover, as previously noted, the Veteran has testified that he 
was prescribed a walker in October 2009.  However, the claims 
file does not contain any medical records documenting such 
treatment.  In fact, the claims file does not contain any VA 
treatment records dated after June 2009.  Similarly, VA medical 
records dated in July 2008 and May 2009 document the Veteran as 
having received diabetes medication from a private health care 
provider.  However, there are no private medical records dated 
after September 2007.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the Veteran's service-connected peripheral 
neuropathy of the right lower extremity and diabetes mellitus.  

In addition, the Board notes that the Veteran was afforded VA 
examinations in May 2007 and May 2009 in connection with his 
claim for an increased evaluation for diabetes mellitus.  Both 
examiners indicated that the Veteran did not have any restriction 
of activities due to his diabetes mellitus.  However, the Veteran 
stated in May 2010 that he did not discuss any limitation of 
activities with the VA examiners.  As discussed above, there 
appears to be additional medical records not associated with the 
claims file, and thus, it is unclear as to whether the Veteran's 
activities may have been recently restricted due to his diabetes 
mellitus.  The Board notes that medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007).  Therefore, as this case is already being remanded for 
further development, the Board finds that an additional VA 
examination would be helpful in ascertaining the current severity 
and manifestations of the Veteran's service-connected diabetes 
mellitus.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his service-connected 
diabetes mellitus and peripheral neuropathy 
of the right lower extremity.  After 
acquiring this information and obtaining 
any necessary authorization, the RO should 
obtain and associate these records with the 
claims file. A specific request should be 
made for VA medical records dated from June 
2009 to the present as well as for any 
private medical records dated from May 2007 
to the present (including those documenting 
prescriptions for diabetes medication).

2.  After completing the development in the 
preceding paragraph, the Veteran should be 
afforded a VA examination to ascertain the 
current severity and manifestations of his 
service-connected peripheral neuropathy of 
the right lower extremity.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's treatment records and May 2010 
hearing testimony.

The examiner should comment on the severity 
of the Veteran's service-connected 
peripheral neuropathy of the right lower 
extremity and report all signs and symptoms 
necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, he or she should indicate 
whether the Veteran's peripheral neuropathy 
is productive of mild, moderate,  or 
moderately severe incomplete paralysis; 
severe incomplete paralysis with marked 
muscle atrophy; or, complete paralysis with 
foot dangles and drops, no active movement 
of the muscles below the knee, and weakened 
or lost flexion of the knee. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  Also after completing the development 
in the first paragraph, the Veteran should 
be afforded a VA examination to ascertain 
the severity and manifestations of his 
service-connected diabetes mellitus.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's treatment records and May 2010 
hearing testimony.  

The examiner should comment on the severity 
of the Veteran's service-connected diabetes 
mellitus and report all signs and symptoms 
necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, the examiner should indicate 
whether his diabetes mellitus requires 
insulin, restricted diet, and regulation of 
activities.  In discussing the regulation 
of activities, the examiner should state 
whether the Veteran's occupational and 
recreational activities must be restricted 
due to his diabetes mellitus.  The examiner 
should also indicate whether there have 
been any episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month 
visits to a diabetic care provider.  

It should be noted that that the Veteran is 
separately service-connected for numerous 
disorders, including peripheral neuropathy 
of the right and left lower extremities, 
hypertension, diabetic retinopathy, and 
erectile dysfunction.  As such, the 
examiner should not consider the 
symptomatology associated with those 
disorders in rendering his or her requested 
opinion.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.  

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


